Citation Nr: 0311532	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right eye retinal detachment with macular scarring.

2.  Entitlement to service connection for schizo-affective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 30, 
1974, to October 25, 1974, and from August 16, 1976, to 
September 10, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2001, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


REMAND

Review of the evidentiary record shows that the current 
appeal originally came before the Board, regarding the issues 
of entitlement to service connection for the residuals of a 
right ankle sprain, a right eye disorder, and an acquired 
psychiatric disability.  In April 2002, the Board issued a 
decision on the merits for the issue of entitlement to 
service connection for the residuals of a right ankle sprain.  
The Board deferred issuing a decision on the other two issues 
and notified the veteran that it would be undertaking 
additional development of those two issues pursuant to 38 
C.F.R. § 19.9(a)(2) (2002).  The Board notified the veteran 
that once the development had been completed, the veteran 
would be informed of the development, and the Board would 
issue a decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit issued Disabled American Veterans v. 
Secretary of Veterans Affairs,  Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  In the 
case, the Federal Circuit invalidated portions of the Board's 
development regulation package.  It was further determined 
that the Board was not allowed to consider additional 
evidence without remanding the case to the agency of original 
jurisdiction for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit, this case must be 
remanded to the RO for initial consideration of the 
information developed by the Board.

Additionally, because certain aspects of the Board-requested 
development was not accomplished prior to the issuance of the 
above-cited case, the Board must remand the claim so that the 
below-requested development can be accomplished prior to the 
Board's issuance of a decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Request that the veteran identify all 
VA medical facilities at which he has 
received treatment or diagnostic work for 
his psychiatric and eye disabilities 
since 1998.  Obtain and associate with 
the file all VA treatment records of 
which the veteran provides adequate 
notice.  All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.

2.  Ask the veteran to provide the 
complete name, address, approximate dates 
of treatment, and an appropriate release 
for his private treatment records from 
Dr. Gary L. Wommack, Collom & Carney 
Clinic, PO Box 1409, Texarkana, Texas 
75504 (if this address has changed).  If 
he has received any other private 
treatment for his right eye disability 
and psychiatric disorder since 1998, he 
should provide adequate identifying 
information and releases for those 
records as well.  Upon receipt of 
adequate identifying information from the 
veteran, request complete copies of his 
treatment records from each provider.  
Associate all responses with the claims 
file.

3.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
38 U.S.C.A. § 5103A(b) (West 2002).

4.  Once the foregoing development has 
been accomplished to the extent possible, 
schedule the veteran for a VA 
ophthalmology examination.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's pre-existing right 
eye disorder was aggravated by the 
veteran's active military service, or 
whether his current eye disorder is 
related to any in-service disease or 
injury. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
disagrees with any conclusions that may 
have been previously made by any of the 
veteran's private or government medical 
care providers, the examiner should 
explain, in detail, why he/she disagrees 
with the previous findings.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

5.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

After the above requested development has been accomplished, 
the RO must then readjudicate the veteran's claim, with 
application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand.  If the benefits sought on appeal 
[entitlement to service connection for an eye disorder and a 
psychiatric disability] remain denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



